         Case: 1:20-cv-00180-MRB Doc #: 1 Filed: 03/03/20 Page: 1 of 16 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO


    ERICA AMANN, individually and on behalf             Case No.
    of all others similarly situated,

                    Plaintiff,                        CLASS ACTION COMPLAINT

    v.
                                                      DEMAND FOR JURY TRIAL
    LOW VA RATES, LLC, a Utah Limited
    Liability Company,

                    Defendant.


                CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiff Erica Amann (“Amann” or “Plaintiff”) brings this Class Action Complaint and

Demand for Jury Trial (“Complaint”) against Defendant Low VA Rates, LLC (“LVR” or

“Defendant”) to (1) stop Defendant’s practice of placing calls using “an artificial or prerecorded

voice” to the telephones of consumers nationwide without their prior express written consent, (2)

stop Defendant from calling consumers who have requested that Defendant stop contacting them,

and (3) obtain redress for all persons injured by its conduct. Plaintiff, for her Complaint, alleges

as follows upon personal knowledge as to herself and her own acts and experiences, and, as to all

other matters, upon information and belief, including investigation conducted by her attorneys.

                                   NATURE OF THE ACTION

           1.     Defendant LVR offers VA loans.1

           2.     Defendant’s marketing strategy includes telemarketing and text message

campaigns.




1
    https://www.lowvarates.com/


                                                                                                       1
     Case: 1:20-cv-00180-MRB Doc #: 1 Filed: 03/03/20 Page: 2 of 16 PAGEID #: 2




       3.      Unfortunately for consumers, Defendant casts its marketing net too wide. That is,

in an attempt to promote its business and earn money, Defendant conducted (and continues to

conduct) a wide-scale telemarketing campaign that features the repeated making of unsolicited

phone calls, and the sending of unsolicited text messages, to consumers’ telephones without

consent, all in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (the

“TCPA”).

       4.      Text messages, like the ones sent in the instant action, are considered calls under

the TCPA. See Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd. 14014, 14115, ¶ 165 (July 3,

2003); see also Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 954 (9th Cir. 2009) (noting

that text messaging is a form of communication used primarily between telephones and is

therefore consistent with the definition of a “call”).

       5.      By making prerecorded calls and sending text messages, Defendant caused

Plaintiff and the members of the Class actual harm and cognizable legal injury. This includes the

aggravation and nuisance and invasions of privacy that result from the receipt of such calls, in

addition to the wear and tear on their telephones, consumption of battery life, lost minutes, loss

of value realized for the monies consumers paid to their wireless carriers for the receipt of such

calls, in the form of the diminished use, enjoyment, value, and utility of their telephone plans.

Furthermore, Defendant made the calls knowing they interfered with Plaintiff and the other Class

members’ use and enjoyment of, and the ability to access their phones, including the related data,

software, and hardware components.

       6.      The TCPA was enacted to protect consumers from prerecorded phone calls and

text messages like those alleged and described herein.




                                                                                                     2
     Case: 1:20-cv-00180-MRB Doc #: 1 Filed: 03/03/20 Page: 3 of 16 PAGEID #: 3




          7.    In response to Defendant’s unlawful conduct, Plaintiff files this lawsuit seeking

injunctive relief, requiring Defendant to cease all prerecorded telephone calling and text

messaging activities to telephones without first obtaining prior express written consent, as well

as an award of statutory damages to the members of the Classes under the TCPA, costs, and

reasonable attorney’s fees.

                                            PARTIES

          8.    Plaintiff Erica Amann resides in Newtonsville, Ohio.

          9.    Defendant LVR is a limited liability company existing under the laws of the State

of Utah with a principal place of business located at 384 S 400 W Ste 100, Lindon, Utah 84042-

1957. Defendant conducts business throughout this District, the State of Utah, and the United

States.

                                 JURISDICTION AND VENUE

          10.   This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1331, as the action arises under the TCPA, which is a federal statute. This Court has personal

jurisdiction over Defendant because Defendant conducts a significant amount of business in this

District, solicits consumers in this District, made and continues to make unsolicited prerecorded

calls in this District, and because the wrongful conduct giving rise to this case occurred in, was

directed to, and/or emanated from this District.

          11.   Venue is proper in this District under 28 U.S.C. § 1391(b) because Plaintiff

resides in this District and Defendant conducts a significant amount of business within this

District and markets to this District, and because the wrongful conduct giving rise to this case

occurred in, was directed to, and/or emanated from this District.




                                                                                                     3
      Case: 1:20-cv-00180-MRB Doc #: 1 Filed: 03/03/20 Page: 4 of 16 PAGEID #: 4




                            COMMON FACTUAL ALLEGATIONS

         12.    Defendant provides VA home loans to consumers throughout the country.

         13.    Defendant engages in unsolicited telemarketing and text message marketing to

find new customers.

         14.    As explained by the Federal Communications Commission (“FCC”) in its 2012

order, the TCPA requires “prior express written consent for all autodialed or prerecorded

telemarketing calls to wireless numbers and residential lines.” In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, CG No. 02-278,

FCC 12-21, 27 FCC Rcd. 1830 ¶ 2 (Feb. 15, 2012).

         15.    Yet in violation of this rule, Defendant fails to obtain any prior express written

consent to make these prerecorded calls and send these autodialed text messages to consumer

telephone numbers.

         16.    On Defendant’s website, Defendant is open about the fact that they contact

consumers with prerecorded calls and text messages, stating that they may contact consumers

“through automated means; e.g. autodialing, text message, pre-recorded messaging…”:




                                                                                                     2


         17.    When placing these calls and sending these text messages to consumers,

Defendant failed to obtain prior express written consent as required by the TCPA to make such

calls.



2
    https://www.lowvarates.com/compliance


                                                                                                     4
     Case: 1:20-cv-00180-MRB Doc #: 1 Filed: 03/03/20 Page: 5 of 16 PAGEID #: 5




        18.      At all times material to this Complaint, Defendant was fully aware that

unsolicited telemarketing calls were being made to consumers’ telephones through its own

efforts and/or the efforts of its agents.

        19.      Defendant has received many complaints about their unsolicited calls and that

consumers continue to receive calls like the Plaintiff after they have requested the calls stop.

        •     “This company keeps calling me and sending me mailers nonstop. I have contacted
              them over a dozen times asking them to stop. I have even had my attorney contact
              them and send them a cease and desist letter. However, they continue to send me
              mailers and call me on an almost weekly basis.”3
        •     “They will not leave you alone!”4

                          FACTS SPECIFIC TO PLAINTIFF AMANN

        20.      In early 2017, Plaintiff began receiving unsolicited calls from Defendant on her

landline phone number. Plaintiff’s landline phone number is her home phone number and has

not been associated with a business.

        21.      The calls Plaintiff received were from Defendant using the phone number 518-

375-3503.

        22.      All of the calls Plaintiff received on her landline were prerecorded, beginning

with a prerecorded message requiring her to press a button in order to speak with an agent.

        23.      The purpose of LVR’s calls to Plaintiff were to solicit her to refinance her

mortgage through LVR.

        24.      Plaintiff told Defendant at least three times that she was not interested in LVR’s

services and asked for LVR to remove her number from their contact list.




3
  https://www.bbb.org/us/ut/lindon/profile/mortgage-broker/low-va-rates-1166-
22358050/complaints#237217206
4
  https://www.facebook.com/pg/lowvarates/reviews/?ref=page_internal


                                                                                                      5
    Case: 1:20-cv-00180-MRB Doc #: 1 Filed: 03/03/20 Page: 6 of 16 PAGEID #: 6




       25.     However, Defendant continued to contact Plaintiff repeatedly for more than a

year. Sometimes, Defendant would call her every day to try to solicit her business.

       26.     Plaintiff even tried calling Defendant to request that the calls stop, but this did not

work and the calls continued.

       27.     Plaintiff received a number of prerecorded voicemail messages from Defendant.

       28.     Presented below is a small sample showing calls Plaintiff received from

Defendant:




                                                                                                     6
    Case: 1:20-cv-00180-MRB Doc #: 1 Filed: 03/03/20 Page: 7 of 16 PAGEID #: 7




       29.     In November of 2017, Defendant sent Plaintiff text messages in addition to the

numerous, invasive phone calls. Each text message is a solicitation, encouraging Plaintiff to take

advantage of different promotions being run by LVR:




                                                                                                 7
     Case: 1:20-cv-00180-MRB Doc #: 1 Filed: 03/03/20 Page: 8 of 16 PAGEID #: 8




        30.     The text messages were sent to Plaintiff’s landline. Plaintiff uses an application

on her cell phone to access the text messages to her landline.

        31.     Plaintiff called LVR in late February 2018 and specifically requested that the text

messages stop. As with the calls, they continued despite her request.

        32.     During all relevant times, Plaintiff did not have a relationship with Defendant, or

any of its affiliated companies, and never requested that Defendant place calls to her or offer her

its services. Simply put, Defendant did not possess Plaintiff’s prior express consent to place

telephone calls to her using a prerecorded voice and failed to comply with Plaintiff’s requests

that it stop calling.

        33.     By making unauthorized prerecorded telephone calls and text messages as alleged

herein, Defendant has caused consumers actual harm in the form of annoyance, nuisance, and

invasion of privacy. In addition, the calls disturbed Plaintiff’s use and enjoyment of her phone, in

addition to the wear and tear on the phone’s hardware (including the phone’s battery) and the

consumption of memory on Plaintiff’s phone from all the voicemails that were left. In the present


                                                                                                      8
    Case: 1:20-cv-00180-MRB Doc #: 1 Filed: 03/03/20 Page: 9 of 16 PAGEID #: 9




case, a consumer could be subjected to many unsolicited prerecorded telephone calls as the

Defendant does not take care to ensure that the recipients of its prerecorded calls have given their

prior express written consent to be called.

       34.     Even worse, a consumer can be subjected to many unsolicited calls and text

messages, despite requesting that the calls and text messages stop.

       35.     Seeking redress for these injuries, Plaintiff, on behalf of herself and a class of

similarly situated individuals, bring suit under the Telephone Consumer Protection Act, 47

U.S.C. § 227, et seq., which prohibits unsolicited prerecorded telephone calls to telephones.

       36.     On behalf of the Classes, Plaintiff seeks an injunction requiring Defendant to

cease all unsolicited telephone calling and texting activities and an award of statutory damages to

the class members, together with costs and any other proper relief.

                                    CLASS ALLEGATIONS

       37.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks certification of

the following Classes:

       Pre-recorded No Consent Class: All persons in the United States who from four
       years prior to the filing of this action through class certification (1) Defendant (or
       agents acting on behalf of Defendant) called on their cellular phone number or
       residential landline number (2) using a pre-recorded voice message (3) for
       substantially the same reason Defendant called Plaintiff and (4) for whom
       Defendant claims (a) it obtained prior express written consent in the same manner
       as Defendant claims it supposedly obtained prior express written consent to call
       Plaintiff, or (b) it did not obtain prior express written consent.

       Pre-recorded Stop Class: All persons in the United States who from four years
       prior to the filing of this action through class certification (1) Defendant (or agents
       acting on behalf of Defendant) called on their cellular phone number or residential
       landline number (2) using a pre-recorded voice message (3) for substantially the
       same reason Defendant called Plaintiff (4) after they told Defendant to stop calling.




                                                                                                    9
   Case: 1:20-cv-00180-MRB Doc #: 1 Filed: 03/03/20 Page: 10 of 16 PAGEID #: 10




       Internal Do Not Call Registry Class: All persons in the United States who from
       four years prior to the filing of this action through class certification (1) Defendant
       (or an agent acting on behalf of Defendant) called more than one time on their
       residential cellular or landline number, (2) within any 12-month period, (3) for the
       purpose of selling Defendant’s products and services.

       38.     The following individuals are excluded from the Classes: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, their

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

have a controlling interest and their current or former employees, officers and directors; (3)

Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Classes; (5) the legal representatives, successors or assigns of any such excluded

persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated

and/or released. Plaintiff anticipates the need to amend the Class definitions following

appropriate discovery.

       39.     Numerosity: On information and belief, there are hundreds, if not thousands of

members of the Classes such that joinder of all members is impracticable.

       40.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Classes, and those questions predominate over any

questions that may affect individual members of the Classes. Common questions for the Classes

include, but are not necessarily limited to the following:

               (a) whether Defendant utilized a pre-recorded voice message when placing calls
                   to Plaintiff and the members of the Pre-recorded No Consent Class;

               (b) whether Defendant placed calls to Plaintiff and members of the Classes
                   without first obtaining consent to make the calls;

               (c) whether Defendant continued to place calls to Plaintiff and members of the
                   Class after being told to stop calling;




                                                                                                  10
   Case: 1:20-cv-00180-MRB Doc #: 1 Filed: 03/03/20 Page: 11 of 16 PAGEID #: 11




               (d) whether Defendant maintains a functional internal do not call system in order
                   to stop calling consumers such as Plaintiff and members of the Class who
                   asked for the calls to stop;

               (e) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (f) whether members of the Classes are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.

       41.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Classes, and has retained counsel competent and experienced in class

actions. Plaintiff has no interests antagonistic to those of the Classes, and Defendant has no

defenses unique to Plaintiff. Plaintiff and her counsel are committed to vigorously prosecuting

this action on behalf of the members of the Classes, and have the financial resources to do so.

Neither Plaintiff nor her counsel have any interest adverse to the Classes.

       42.     Appropriateness: This class action is also appropriate for certification because

Defendant has acted or refused to act on grounds generally applicable to the Classes and as a

whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

of conduct toward the members of the Classes and making final class-wide injunctive relief

appropriate. Defendant’s business practices apply to and affect the members of the Classes

uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

respect to the Classes as wholes, not on facts or law applicable only to Plaintiff. Additionally, the

damages suffered by individual members of the Classes will likely be small relative to the

burden and expense of individual prosecution of the complex litigation necessitated by

Defendant’s actions. Thus, it would be virtually impossible for the members of the Classes to

obtain effective relief from Defendant’s misconduct on an individual basis. A class action

provides the benefits of single adjudication, economies of scale, and comprehensive supervision

by a single court.



                                                                                                  11
   Case: 1:20-cv-00180-MRB Doc #: 1 Filed: 03/03/20 Page: 12 of 16 PAGEID #: 12




                                  FIRST CAUSE OF ACTION
                             Telephone Consumer Protection Act
                                 (Violations of 47 U.S.C. § 227)
           (On Behalf of Plaintiff Lavender and the Pre-recorded No Consent Class)

        43.     Plaintiff repeats and realleges paragraphs 1 through 42 of this Complaint and

incorporates them by reference herein.

        44.     Defendant and/or its agents made unwanted solicitation telephone calls to Plaintiff

and the other members of the Pre-recorded No Consent Class using a pre-recorded voice

message.

        45.     These pre-recorded voice message calls were made en masse without the consent

of the Plaintiff and the other members of the Pre-recorded No Consent Class.

        46.     Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of

Defendant’s conduct, Plaintiff and the other members of the Pre-recorded No Consent Class are

each entitled to a minimum of $500 in damages for each violation, and up to $1,500 in damages

for each violation in the event that the Court determines that Defendant’s conduct was willful

and knowing.

                               SECOND CAUSE OF ACTION
                            Telephone Consumer Protection Act
                                 (Violation of 47 U.S.C. § 227)
                    (On Behalf of Plaintiff and the Pre-recorded Stop Class)

        47.     Plaintiff repeats and realleges paragraphs 1 through 42 of this Complaint and

incorporates them by reference.

        48.     Defendant and/or its agents made unwanted solicitation telephone calls to

telephone numbers belonging to Plaintiff and the other members of the Pre-recorded Stop Class

after being told to stop calling.

        49.     These solicitation telephone calls were made en masse.




                                                                                                 12
   Case: 1:20-cv-00180-MRB Doc #: 1 Filed: 03/03/20 Page: 13 of 16 PAGEID #: 13




       50.     Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of

Defendant’s conduct, Plaintiff and the other members of the Pre-recorded Stop Class are each

entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each violation.

                               THIRD CAUSE OF ACTION
                           Telephone Consumer Protection Act
                               (Violations of 47 U.S.C. § 227)
                 (On Behalf of Plaintiff and the Internal Do Not Call Class)

       51.     Plaintiff repeats and realleges paragraphs 1 through 42 of this Complaint and

incorporates them by reference.

       52.     Under 47 C.F.R. § 64.1200(d), “[n]o person or entity shall initiate any call for

telemarketing purposes to a residential telephone subscriber unless such person or entity has

instituted procedures for maintaining a list of persons who request not to receive telemarketing

calls made by or on behalf of that person or entity. The procedures instituted must meet the

following minimum standards:

       (1) Written policy. Persons or entities making calls for telemarketing purposes
       must have a written policy, available upon demand, for maintaining a do-not-call
       list.

       (2) Training of personnel engaged in telemarketing. Personnel engaged in any
       aspect of telemarketing must be informed and trained in the existence and use of
       the do-not-call list.

       (3) Recording, disclosure of do-not-call requests. If a person or entity making a
       call for telemarketing purposes (or on whose behalf such a call is made) receives a
       request from a residential telephone subscriber not to receive calls from that
       person or entity, the person or entity must record the request and place the
       subscriber's name, if provided, and telephone number on the do-not-call list at the
       time the request is made. Persons or entities making calls for telemarketing
       purposes (or on whose behalf such calls are made) must honor a residential
       subscriber's do-not-call request within a reasonable time from the date such
       request is made. This period may not exceed thirty days from the date of such
       request. If such requests are recorded or maintained by a party other than the
       person or entity on whose behalf the telemarketing call is made, the person or
       entity on whose behalf the telemarketing call is made will be liable for any
       failures to honor the do-not-call request. A person or entity making a call for



                                                                                                   13
   Case: 1:20-cv-00180-MRB Doc #: 1 Filed: 03/03/20 Page: 14 of 16 PAGEID #: 14




       telemarketing purposes must obtain a consumer's prior express permission to
       share or forward the consumer's request not to be called to a party other than the
       person or entity on whose behalf a telemarketing call is made or an affiliated
       entity.

       (4) Identification of sellers and telemarketers. A person or entity making a call for
       telemarketing purposes must provide the called party with the name of the
       individual caller, the name of the person or entity on whose behalf the call is
       being made, and a telephone number or address at which the person or entity may
       be contacted. The telephone number provided may not be a 900 number or any
       other number for which charges exceed local or long distance transmission
       charges.

       (5) Affiliated persons or entities. In the absence of a specific request by the
       subscriber to the contrary, a residential subscriber's do-not-call request shall apply
       to the particular business entity making the call (or on whose behalf a call is
       made), and will not apply to affiliated entities unless the consumer reasonably
       would expect them to be included given the identification of the caller and the
       product being advertised.

       (6) Maintenance of do-not-call lists. A person or entity making calls for
       telemarketing purposes must maintain a record of a consumer's request not to
       receive further telemarketing calls. A do-not-call request must be honored for 5
       years from the time the request is made.

       53.     Defendant placed solicitation calls to Plaintiff and members of the Internal DNC

Class without implementing internal procedures for maintaining a list of persons who request not

to be called by the entity and/or by implementing procedures that do not meet the minimum

requirements to allow Defendants to initiate telemarketing calls. 47 C.F.R. 64.1200(d)(1)-(6).

       54.     The TCPA provides that any “person who has received more than one telephone

call within any 12-month period by or on behalf of the same entity in violation of the regulations

prescribed under this subsection may” bring a private action based on a violation of said

regulations, which were promulgated to protect telephone subscribers’ privacy rights to avoid

receiving telephone solicitations to which they object. 47 U.S.C. § 227(c)(5).




                                                                                                 14
   Case: 1:20-cv-00180-MRB Doc #: 1 Filed: 03/03/20 Page: 15 of 16 PAGEID #: 15




       55.     Defendant has, therefore, violated 47 U.S.C. § 227(c)(5). As a result of

Defendant’s conduct, Plaintiff and the other members of the Internal Do Not Call Class are each

entitled to between $500 and $1,500 per violation.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Amann, individually and on behalf of the Class, prays for the

following relief:

   a) An order certifying the Class as defined above; appointing Plaintiff as the representative

       of the Class; and appointing her attorneys as Class Counsel;

   b) An award of actual and/or statutory damages for the benefit of Plaintiff and the Class;

   c) An order declaring that Defendant’s actions, as set out above, violate the TCPA;

   d) An injunction requiring Defendant to cease all unsolicited calling activity, and to

       otherwise protect the interests of the Class; and

   e) Such further and other relief as the Court deems just and proper.

                                          JURY DEMAND

       Plaintiff requests a jury trial.

                                              Respectfully Submitted,

                                              ERICA AMANN, individually and on behalf of
                                              class of similarly situated individuals



Dated: March 3, 2020                          By: /s/ Brian Giles
                                              Brian Giles
                                              The Law Offices of Brian T. Giles LLC
                                              1470 Apple Hill Rd., Cincinnati, Ohio 45230
                                              Telephone: (513) 379-2715
                                              Brian@GilesFirm.com

                                              -and-




                                                                                                15
Case: 1:20-cv-00180-MRB Doc #: 1 Filed: 03/03/20 Page: 16 of 16 PAGEID #: 16




                                  Avi R. Kaufman*
                                  kaufman@kaufmanpa.com
                                  KAUFMAN P.A.
                                  400 NW 26th Street
                                  Miami, FL 33127
                                  Telephone: (305) 469-5881

                                  Attorneys for Plaintiff and the putative Class

                                  *Pro Hac Vice motion forthcoming




                                                                                   16
